Appellant has supplied the omission of the sentence which caused the dismissal of this appeal, and the appeal is now reinstated and the case considered on its merits.
This is a companion case to that of Arthur Horn v. State, No. 10483, opinion handed down February 23, 1927. The identical questions raised in that case appear in this record. The reasons stated at some length in that opinion are decisive of the questions stated here. The same argument was made by the Assistant County Attorney to the jury, and by the jury in their retirement, and the same comment appears to have been made by the court upon the introduction of the evidence referred to and set out in said former opinion. It is not necessary to restate the matters here. Reference is had to the case of Arthur Horn v. State, supra. For the reasons therein stated, this judgment is reversed and the cause remanded.
Reversed and remanded.